 1   Gregg P. Leslie, Gregg.Leslie@asu.edu, Bar # 035040 *
     Ryan Bailey, Ryan.D.Bailey@asu.edu**
 2   First Amendment Clinic, Public Interest Law Firm
     Arizona State University Sandra Day O’Connor College of Law
 3   111 E. Taylor St., Mail Code 8820
     Phoenix, AZ 85004
 4   Telephone: (804) 727-7398
     * Certified supervising attorney pursuant to L.R. Civ. 83.4(e)
 5   ** Certified limited practice student pursuant to L.R. Civ. 83.4(e)

 6   David Bralow, admitted pro hac vice
     david.bralow@theintercept.com
 7   First Look Media Works, Inc.
     114 5th Avenue, 18th Floor
 8   New York, NY 10011
     Telephone: (646) 784-3287
 9
     David J. Bodney, Bar # 006065
10   bodneyd@ballardspahr.com
     BALLARD SPAHR LLP
11   1 East Washington Street, Suite 2300
     Phoenix, AZ 85004-2555
12   Telephone: (602) 798-5400

13   Attorneys for First Look Media Works, Inc.

14                           UNITED STATES DISTRICT COURT
                                 DISTRICT OF ARIZONA
15
     United States of America,                         CR-18-223-TUC-RCC(DTF)
16
             Plaintiff,                                NOTICE OF UNOPPOSED
17                                                     MOTION TO UNSEAL
             vs.
18
     Scott Daniel Warren,
19
             Defendant.
20

21

22

23

24
 1          First Look Media Works, Inc., publisher of The Intercept (“TI”), notes for the Court

 2   that the Government did not respond to TI’s Motion to Intervene and Unseal Documents

 3   (Doc. No. 195) within the allowed extended deadline, and therefore requests that the

 4   Motion be granted and all documents mentioned in that Motion be unsealed promptly. See

 5   LRCiv 7.2(i) (“If . . . counsel does not serve and file the required answering memoranda, .

 6   . . such non-compliance may be deemed a consent to the . . . granting of the motion and

 7   the Court may dispose of the motion summarily.”)

 8          TI filed the Motion on April 29, 2019. On May 3, the Government sought a 30-day

 9   extension to respond (Doc. No. 199). TI objected to such a lengthy delay on May 6 (Doc.

10   No. 200), noting the continuing deprivation to the public of its right of access to court

11   documents. On May 13, after no action by the Court on the original Motion or the request

12   for extension, TI requested an expedited hearing (Doc. No. 203). The same day, the Court

13   granted the Government’s request, setting a June 13 deadline for its response to the original

14   Motion (Doc. No. 204). The Government did not meet the Court’s June 13 deadline to

15   “file the required answering memoranda . . . .” LRCiv 7.2(i).

16          To distill the arguments made in TI’s request for an expedited hearing (Doc. No.

17   203), delay exacerbates the injury to the public’s First Amendment right. A “necessary

18   corollary” to the First Amendment right of access is that once access is found to be

19   appropriate, it needs to be “immediate and contemporary.” Grove Fresh Distribs., Inc. v

20   Everfresh Juice Co., 24 F.3d 893, 897 (7th Cir. 1194) (citing Nebraska Press Ass’n v.

21   Stuart, 427 U.S. 539 (1976). See also Lugosh v. Pyramid Co., 435 F. 3d 110, 126 (2nd Cir.

22   2006)(delaying intervention motion “was effectively a denial of any right to

23                                                2

24
 1   contemporaneous access – where ‘each passing day may constitute a separate and

 2   cognizable infringement of the First Amendment.’”); United States v. Graham, 257 F.3d

 3   143, 147-48 (2ndCir. 2001) (appellate court’s failure to timely review a denial of access

 4   would, in itself, deny relief); In re AP, 162 F.3d 503, 507 (7th Cir. 1998) (those who seek

 5   unsealing have an immediate right to be heard); In re Charlotte Observer, 882 F.2d 850,

 6   856 (4th Cir. 1989) (the value of openness is threatened whenever immediate access is

 7   denied); In re New York Times Co., 828 F.2d 110, 111 (2nd Cir. 1987) (deferral of decision

 8   on access “would effectively deny” right of access). Cf. Nebraska Press Ass’n v. Stuart,

 9   423 U.S. 1327, 1329 (1975) (Blackmun,J., in chambers) (holding that where state supreme

10   court has not taken timely action to address prior restraint on media raising First

11   Amendment issues “delay itself is a final decision”).

12          As a court in this District recently held when asked to suspend a preliminary

13   injunction in a speech-related case:

14          “The loss of First Amendment freedoms, for even minimal periods of time,
            unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347,
15          373 (1976). Indeed, when the expressive conduct that is so burdened is
            political in nature, “[t]he harm is particularly irreparable.” Klein v. City of
16          San Clemente, 584 F.3d 1196, 1208 (9th Cir. 2009).

17   Jordahl v. Brnovich, No. CV-17-08263-PCT-DJH, 2018 WL 6422179 (D. Ariz., order of

18   October 19, 2018).

19          The First Amendment injury is particularly acute when the original sealing occurred

20   without public hearing, on-the-record findings of facts and a determination of the narrowest

21   remedy possible to accommodate a compelling government interest. Indeed, such a delay

22   may deny the Intervenors “a meaningful opportunity to be heard.” In re Washington Post

23                                                3

24
 1   807 F.2d 383, 392 (4th Cir. 1986) (hearing a “belated” motion to unseal the documents

 2   “does not cure the lack of an opportunity for a hearing with respect to the original decision

 3   to seal them.”).

 4          In this case, TI notes that the sealed documents at issue were most relevant to the

 5   public during the trial, when it was the subject of news coverage, including coverage of the

 6   actions of Border Patrol agents that were detailed in the sealed exhibits. See, e.g., “Felony

 7   Trial of No More Deaths Volunteer Scott Warren Ends in Mistrial,” The Intercept (June

 8   12, 2019), https://theintercept.com/2019/06/12/felony-trial-of-no-more-deaths-volunteer-

 9   scott-warren-ends-in-mistrial/ [https://perma.cc/ED7C-VNKS]; “Warren trial: BP agents

10   testify NMD volunteer prompted raid with gestures,” Tucson Sentinel (May 31, 2019),

11   http://www.tucsonsentinel.com/local/report/053119_warren_trial/ warren- trial-bp-agents-

12   testify-nmd-volunteer-prompted-raid-with-gestures/ [https://perma.cc/3337-LW74].

13          While the opportunity to inform the public at the most timely moment has been lost,

14   TI and the additional media parties that have noted a desire to join that Motion (Doc. No.

15   248) seek to preserve what is left of that meaningful opportunity to be heard, and more

16   important, the public’s right to review the judicial process within a meaningful time.

17          Respectfully submitted this 14th day of June, 2019.

18                                      /s/ Gregg P. Leslie
                                        Gregg P. Leslie, Bar # 035040
19                                      Ryan Bailey
                                        First Amendment Clinic, Public Interest Law Firm
20                                      Arizona State University Sandra Day O’Connor
                                            College of Law
21                                      111 E. Taylor St., Mail Code 8820
                                        Phoenix, AZ 85004
22

23                                                4

24
 1   David J. Bodney, Bar # 006065
     BALLARD SPAHR LLP
 2   1 East Washington Street, Suite 2300
     Phoenix, AZ 85004-2555
 3

 4   David Bralow, admitted pro hac vice
     First Look Media Works, Inc.
 5   114 5th Avenue, 18th Floor
     New York, NY 10011
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23            5

24
